Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 1 of 12

\y GDB/BHW: USAO 2016R00146

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA * @ y
* ae!
v. * CRIMINAL NO. TDC-17-635
*
EMMANUEL KUSI APPIAH, ¥ (Bank Fraud Conspiracy, 18 U.S.C.
a/k/a “Manny,” * § 1349; Bank Fraud, 18 U.S.C.
* § 1344; Aggravated Identity Theft,
Defendant at 18 U.S.C. § 1028A(a)(1); Aiding
* and Abetting, 18 U.S.C. § 2;
Forfeiture 18 U.S.C. § 982(a)(2))
*
RREEEKE

SUPERSEDING INDICTMENT

COUNT ONE
(Bank Fraud Conspiracy)

Introduction

The Grand Jury for the District of Maryland charges that:

At all times relevant to this Superseding Indictment:

l. Defendant EMMANUEL KUSI APPIAH, a/k/a “Manny,” (““APPIAH”) was a
resident of Maryland.

2. Branch Banking and Trust Company Bank (“BB&T”’), Citibank, N.A.
(“Citibank”), M&T Bank, N.A. (“M&T Bank’’), PNC Bank (“PNC”), SunTrust Bank
(“SunTrust”), TD Bank, N.A. (“TD Bank’’), Wells Fargo Bank, N.A. (“Wells Fargo”), Fidelity
Bank (“Fidelity”), Capital One Bank (“Capital One”), and Woodforest National Bank were
financial institutions within the meaning of Title 18, United States Code, Section 20, and had
their deposits insured by the Federal Deposit Insurance Corporation (“FDIC”) (the “financial

institutions”).
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 2 of 12

3, Victim 2 maintained a credit card account with an account number ending in 9043
with Citibank (“Victim 2’s Citibank 9043 account’). Citibank issued checks for Victim 2’s
Citibank 9043 account.

4, Victim 3 maintained a bank account with an account number ending in 9049 with
Citibank (“Victim 3’s Citibank 9049 account’’). Citibank issued checks for Victim 3’s Citibank
9049 account.

ai Victim 4 maintained a credit card account with an account number ending in 4301
with Citibank (“Victim 4’s Citibank 4301 account’’). Citibank issued checks for Victim 4’s
Citibank 4301 account.

6. A “means of identification,” as defined in Title 18, United States Code, Section
1028(d)(7), was any name or number that could be used alone or in conjunction with any other
information to identify a specific individual, including any name and unique electronic
identification number, address, and routing code.

The Conspiracy
Te Between in or about June 2013 and in or about March 2018, in the District of

Maryland and elsewhere, the defendant,

EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

knowingly and willfully combined, conspired, confederated, and agreed with persons known and
unknown to the Grand Jury to execute a scheme and artifice to defraud the victim financial
institutions; and to obtain and attempt to obtain money, funds, credits, assets, and securities
owned by and under the custody and control of the victim financial institutions by means of
materially false and fraudulent pretenses, representations, and promises (the “scheme to

defraud”), in violation of 18 U.S.C. § 1344.
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 3 of 12

Manner and Means of the Conspiracy and Scheme to Defraud

8. It was part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury registered fraudulent businesses with the Maryland State Department
of Assessments and Taxation (“SDAT”), including Imperial Pipe Inc. (“Imperial Pipe”), Global
Tax Services Inc. (“Global Tax Services”), Merchandise Services Inc. (“Merchant Services”), SJ
Metal Inc. (“SJ Metal’’), and Morgan Inc. (“Morgan Inc.”’) (the “fraudulent businesses”’).

9, It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury opened fraudulent bank accounts in the names of the fraudulent
businesses at the following financial institutions and others: BB&T, M&T Bank, PNC,
SunTrust, TD Bank, Wells Fargo, and Woodforest National Bank (the “fraudulent business bank
ancients”),

10. It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury opened fraudulent bank accounts without authorization using the
names and identities of other persons at the following financial institutions and others: BB&T,
Citibank, M&T Bank, PNC, SunTrust, TD Bank, Fidelity Bank, Capital One, and Woodforest
National Bank (the “fraudulent individual bank accounts”).

11. It was further part of the scheme to defraud that APPLAH and others known and
unknown to the Grand Jury fraudulently obtained checks in the names and identities of other
persons, including Victim 2, Victim 3, and Victim 4.

12. It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury, in Maryland and elsewhere, deposited without authorization the
fraudulently obtained checks into the fraudulent business bank accounts and the fraudulent

individual bank accounts, which caused funds under the custody and control of financial
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 4 of 12

institutions to be transferred to other financial institutions, in the total amount of at least
$91,444.06.

13. It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury, in Maryland and elsewhere, without authorization, caused to be
deposited fraudulent wire payments into the fraudulent business bank accounts and the
fraudulent individual bank accounts.

14. It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury used Automatic Teller Machines (“ATMs”) in Maryland and
elsewhere to withdraw, without authorization, U.S. Currency under the custody and control of
financial institutions from the fraudulent business bank accounts and the fraudulent individual
bank accounts.

It was further part of the scheme to defraud that APPIAH and others known and
unknown to the Grand Jury converted the fraudulent proceeds into money orders that APPIAH
and others used for their personal benefit.

Overt Acts

16. On or about June 25, 2013, Co-conspirator 1 and APPIAH deposited or caused
to be deposited into a SunTrust account with an account number ending in 6632 a fraudulent
check that Victim Business | issued in the amount of $55,225.77.

17. On or about June 3, 2014, a BB&T account with an account number ending in
5892 was opened at a BB&T branch in Glen Burnie, Maryland in the name of Victim 1 and
without the authorization of Victim 1, and with a mailing address in Washington, DC (‘Victim

1’s Fraudulent BB&T 5892 account”).
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 5 of 12

18. On or about September 15, 2014, APPIAH deposited Check No. 21338 in the
amount of $4,850, drawn on Victim 4’s Citibank 4301 account, into Victim 1’s fraudulent
BB&T 5892 account, which caused funds under the custody and control of Citibank to be
transferred to BB&T.

19. On or about February 9, 2015, a fraudulent business named “Imperial Pipe” was
registered with SDAT. The Articles of Incorporation for Imperial Pipe listed various directors,
including “Miranda Hills.” The Articles of Incorporation for Imperial Pipe were purportedly
completed by “Miranda Hills,” with an address in Washington, DC.

20. On or about March 9, 2015, an M&T Bank account with an account number
ending in 1094 was opened at an M&T Bank branch in Glen Burnie, Maryland in the business
name of “Imperial Pipe,” with a business owner of “Miranda Hills,” and the same mailing
address in Washington, DC used to register the company with SDAT (“Imperial Pipe M&T Bank
1094 account’).

21. On or about May 7, 2015, APPIAH deposited Check No. 1254 in the amount of
$14,782.29, drawn on Victim 3’s Citibank 9049 account, into Imperial Pipe M&T Bank 1094
account, which caused funds under the custody and control of Citibank to be transferred to M&T
Bank.

22. On or about March 17, 2016, an M&T Bank account with an account number
ending in 1420 was opened online in the name of Victim 2 and without the authorization of
Victim 2, and with a mailing address of Victim 2’s true mailing address in Maryland (“Victim
2’s Fraudulent M&T Bank 1420 account’).

23, On or about May 10, 2016, APPIAH deposited Check No. 1022 in the amount of

$4,900, drawn on Victim 2’s Citibank 9043 account, into Victim 2’s fraudulent M&T Bank 1420
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 6 of 12

account, which caused funds under the custody and control of Citibank to be transferred to M&T

Bank.

24. On or about May 22, 2016, APPIAH used an ATM to withdraw $20 in U.S.
Currency, under the custody and control of M&T Bank, from Victim 2’s fraudulent M&T Bank

1420 account.

25. | Onor about March 29, 2018, APPIAH fraudulently possessed access devices that
Citibank and Woodforest National Bank issued in the name of Victim 5, along with at least one

money order that was fraudulently purchased using funds from a fraudulent business account

opened under the Morgan Inc. business name.

18 U.S.C. § 1349
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 7 of 12

COUNTS TWO THROUGH FIVE
The Grand Jury for the District of Maryland further charges that:
l. Paragraphs | through 6 and 8 through 15 of Count One are incorporated here.
The Scheme to Defraud
2: Between in or about June 2013 and in or about March 2018, in the District of
Maryland and elsewhere, the defendant,

EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

did knowingly and willfully devise and intend to devise a scheme and artifice to defraud the
financial institutions and to obtain monies, funds, credits, assets, and securities owned by and
under the control of the financial institutions, by means of false and fraudulent pretenses,

representations and promises (‘the scheme to defraud”’).

The Charges

3 On or about the dates set forth below, in the District of Maryland and elsewhere,
the defendant,
EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

did knowingly and willfully execute and attempt to execute the scheme to defraud as follows:

 

COUNT DATE DESCRIPTION

 

2 September 15,2014 | In College Park, Maryland, APPIAH deposited Check
No. 21338 in the amount of $4,850, drawn on Victim
4’s Citibank 4301 account, into Victim 1’s fraudulent
BB&T 5892 account, which caused funds under the
custody and control of Citibank to be transferred to
BB&T.

 

 

 

 

 
 

Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 8 of 12

 

COUNT

DATE

DESCRIPTION

 

May 7, 2015

In College Park, Maryland, APPIAH deposited Check
No. 1254 in the amount of $14,782.29, drawn on Victim
3’s Citibank 9049 account, into Imperial Pipe M&T
Bank 1094 account, which caused funds under the
custody and control of Citibank to be transferred to

M&T Bank.

 

May 10, 2016

In College Park, Maryland, APPIAH deposited Check
No. 1022 in the amount of $4,900, drawn on Victim 2’s
Citibank 9043 account, into Victim 2’s fraudulent M&T
Bank 1420 account, which caused funds under the
custody and control of Citibank to be transferred to
M&T Bank.

 

 

May 22, 2016

 

In Silver Spring, Maryland, APPIAH used an ATM to
withdraw $20 in U.S. Currency, under the custody and
control of M&T Bank, from Victim 2’s fraudulent M&T
Bank 1420 account.

 

18 U.S.C. § 1344

18 U.S.C. §2

 
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 9 of 12

COUNT SIX
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs | through 6 and 8 through 15 of Count One are incorporated here.
2. On or about May 7, 2015, in the District of Maryland, the defendant,

EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

knowingly possessed and used, without lawful authority, a means of identification of another
person, to wit, the name, personal bank account number, and check issued to Victim 3 for Victim
3’s Citibank 9049 account, during and in relation to Bank Fraud under 18 U.S.C. § 1344, as

charged in Count Three of this Superseding Indictment and incorporated here.

18 U.S.C. § 1028A(a)(1)
18 U.S.C. § 2
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 10 of 12

COUNT SEVEN
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs | through 6 and 8 through 15 of Count One are incorporated here.
2. On or about May 10, 2016, in the District of Maryland, the defendant,

EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

knowingly possessed and used, without lawful authority, a means of identification of another
person, to wit, the name, credit card account number, and check issued to Victim 2 for Victim
2’s Citibank 9043 account, during and in relation to Bank Fraud under 18 U.S.C. § 1344, as

charged in Count Four of this Superseding Indictment and incorporated here.

18 U.S.C. § 1028A(a)(1)
18 U.S.C. §2

10
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 11 of 12

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 982(a)(2), Title 21, United States Code, Section 853, and Title 28,
United States Code, Section 2461(c), in the event of the defendant’s conviction on Counts One
through Five of this Superseding Indictment.

De As aresult of the offenses set forth in Count One through Five of this Superseding
Indictment, the defendant,

EMMANUEL KUSI APPIAH,
a/k/a “Manny,”

shall forfeit to the United States any property, constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of the offenses, including but not limited to a money judgment

in the amount of at least $91,444.06.

3. If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
a has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,

1]
Case 8:17-cr-00635-TDC Document 56 Filed 02/06/19 Page 12 of 12

the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

18 U.S.C. § 982(a)(2)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

 

[doer |u—-e-r¥)
Robert K. Hur
United States Attorney
A TRUE BILL:
SIGNATURE REDACTED a
Foreperson

12
